         Case 1:21-cr-00292-RCL Document 42 Filed 04/16/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

v.
                                                         Case No: 21-CR-292 RCL

CHRISTOPHER WORRELL,

Defendant.

                                           CONSENT ORDER

        In consideration of the Government's Unopposed Motion for Entry of Proposed Consent

Order, it is by the Court this   /   &I'- day of April 2020,
        ORDERED that the D.C. Department of Corrections shall provide to the counsel

specifically noted below for both parties in the above-captioned matter, for- Defendant

Christopher Worrell, Inmate number 3 77183:

        I) All records, documents, and infonnation pertaining to Mr. Worrell's diagnosis and

        treatment for COVID-19 ( or any other illness or condition) since his entry at the D.C. Jail

       on April 13, 2021;

       2) All records, documents, and information pertaining to the status of Mr. Worrell' s

       medication prescriptions and refills, and any requests Mr. Worrell has made for additional

       medication prescriptions and refills;

       3) All records, documents, and information pertaining to Mr. Worrell's requests for an

       access to medical treatment from April 13, 2021 until present.

       FURTHER ORDERED that these materials shall be provided directly to the following

counsel for the parties upon receipt of this Order:

       William Dreher
       Assistant United States Attorney (Detailed)
Case 1:21-cr-00292-RCL Document 42 Filed 04/16/21 Page 2 of 2




700 Stewart Street, Suite 5220
Seattle, WA 98101
(206) 553-4579
william.dreher@usdoj.gov

James Kelly
Counsel for Defendant Christopher Worrell
PIERCE BAINBRIDGE P.C.
355 S. Grand Avenue, 44th Floor
Los Angeles, CA 90071
918-727-4129
jkelly@piercebainbridge.com

John M. Pierce
Counsel for Defendant Christopher Worrell
PIERCE BAINBRIDGE P.C.
355 South Grand Avenue, 44th Floor
Los Angeles, CA 90071
213-262-9333
213-279-2008 (fax)
jpierce@piercebainbridge.com




                                            HON. ROYCE C. LAMBERTH
                                            United States District Judge




                                      2
